Citation Nr: 1100667	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with decreased vibration sense in the 
left lower extremity as secondary to service-connected 
degenerative joint disease of the lumbar spine.  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine with lumbago and 
pain of the coccyx from October 4, 2006, to April 18, 2007.  

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine with lumbago and 
pain of the coccyx from April 18, 2007, to August 28, 2009. 

4.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine with lumbago and 
pain of the coccyx from August 28, 2009.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to November 
1973.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a March 2008 rating decision issued by the RO.  The Veteran 
perfected a timely appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has requested that he be scheduled for a Travel Board 
hearing at the RO.  Pursuant to 38 C.F.R. § 20.700 (2010), a 
hearing on appeal will be granted to an appellant who requests a 
hearing and is willing to appear in person.  See also 38 U.S.C.A. 
§ 7107 (West 2002) (pertaining specifically to hearings before 
the Board). Since the RO schedules Travel Board hearings between 
the RO and the Board, a remand of these matters to the RO is 
warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing before a Veterans Law 
Judge at the earliest available opportunity.  
The RO should notify the Veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


